Shaw, C. J.
The plaintiffs claim exemption from taxation for general purposes, under the Rev. Sts. c. 7, § 5, clause 5th. That section classifies the persons and property exempted from taxation, and the clause in question is as follows : “ All houses of religious worship, and the pews and furniture within the same.”
In the first place, it is to be remarked that the plaintiffs are not a religious society ; but they were specially incorporated for the purpose of purchasing a site for a meetinghouse, and erecting one. This they have done, and have disposed, in the form of pews, of all that part of the buildings actually used as a place of worship and for a vestry, in the upper stories of the buildings, to a religious society separate!) organized. But the plain*541tiffs retain six tenements, being the story under the church and vestry, which are let as stores, and of which they take the income, appropriating it to reduce the sum of money borrowed for building the houses.
Such being the nature of the property, the court are of opinion that the exemption in the statute extended to that part of the property only which was used as a place of worship, and for purposes connected with it; such as the vestry, the furnace and thy like ; but did not extend to separate tenements used for purposes exclusively secular. The income raised from these tenements goes as directly to the use of the proprietors, by paying their debts, as if they made annual dividends.
There may be several distinct tenements under the same roof; and tenements are as essentially distinct, when one is under the other, as when one is by the side of the other. Loring v. Bacon, 4 Mass. 575. Cheeseborough v. Green, 10 Connect 318.
The court are of opinion that the denomination of “houses of religious worship ” must be held to include such distinct tenements as are used for that purpose, and for purposes connected with it, and does not include distinct tenements used for other purposes, though under the same roof. *
The tax therefore was rightly assessed, and the plaintiffs have no right to recover back the money which they have paid.

Plaintiffs nonsuit.


 This is now expressly provided by St. 1841, c. 127.